               Case 1:18-cv-02143-RDM Document 30 Filed 03/22/19 Page 1 of 4



                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA



 RICHARD BLUMENTHAL, et al.,

                        Plaintiffs,

               v.                                       Case No. 18-cv-2143 (RDM)

 U.S. NATIONAL ARCHIVES AND
 RECORDS ADMINISTRATION, et al.,

                        Defendants.


                                      JOINT STATUS REPORT

          Pursuant to the Court’s February 3, 2019 Minute Order, counsel for the parties, having

conferred, jointly and respectfully provide the following status report in the above-captioned

matter:

                       National Archives and Records Administration (NARA)

          1.        NARA has now completed processing of the priority tiers of potentially responsive

records identified by Plaintiffs. NARA has since publicly released documents in response to

Plaintiffs’ FOIA requests, after the consultation period contemplated by the Presidential Records

Act (“PRA”) ran its course without the assertion of any constitutionally based privilege by the

current or former President. NARA has also issued additional PRA notices, reflecting its intent to

release certain additional records in the coming weeks, unless the representative of the current or

former president asserts a constitutionally based privilege within the statutory consultation period.

          2.        Plaintiffs recently made a proposal to NARA regarding Plaintiffs’ next set of

priority documents to be searched for, reviewed, and processed for release, but negotiations

between the parties are ongoing.
             Case 1:18-cv-02143-RDM Document 30 Filed 03/22/19 Page 2 of 4



        3.       The parties respectfully request the opportunity to continue negotiating regarding

NARA’s further obligations in responding to Plaintiffs’ requests, in hopes that the parties can reach

an agreement on scheduling that will set this case on a path toward a final resolution.

                                Central Intelligence Agency (CIA)

        4.       On March 1, 2019, pursuant to the parties’ prior scheduling agreement, CIA

completed its response to Plaintiffs’ FOIA request to CIA. That is, it is now CIA’s position that it

has produced all responsive agency records subject to FOIA, with the exception of certain records

that CIA has now referred to the Department of Justice for a final response to Plaintiffs’ request.

        5.       Plaintiffs are currently reviewing the CIA’s production, and awaiting a final

response from the Department of Justice with respect to the referred CIA records.

        6.       The parties respectfully request a further opportunity to discuss whether Plaintiffs

are satisfied with the CIA’s response to their FOIA request, and the nature of further proceedings

(if any) with respect to Plaintiffs’ FOIA request to CIA.

                     Department of Justice – Office of Legal Counsel (OLC)

        7.       On February 19, 2019, pursuant to the parties’ prior scheduling agreement, OLC

provided a letter to Plaintiffs detailing certain search results that Plaintiffs had requested as part of

the meet-and-confer process. Since that time, the parties have engaged to address Plaintiffs’

clarifying questions regarding that letter, as a basis for further discussion.

        8.       On March 18, 2019, pursuant to the parties’ prior scheduling agreement, OLC

completed its processing of Plaintiffs’ first two “priority tiers” of records, by producing certain

documents, making a final determination to withhold certain documents, and by referring certain

documents to the Department of Justice’s Office of Information Policy (“OIP”).




                                                   2
            Case 1:18-cv-02143-RDM Document 30 Filed 03/22/19 Page 3 of 4



       9.       Plaintiffs are currently reviewing OLC’s production, and awaiting a final response

from OIP with respect to the referred OLC records.

       10.      The parties respectfully request a further opportunity to discuss whether Plaintiffs

are satisfied with the OLC’s response to their FOIA request, and the nature of further proceedings

(if any) with respect to Plaintiffs’ FOIA request to OLC.

                           Department of Justice – Criminal Division

       11.      On February 22, 2019, pursuant to the parties’ prior scheduling agreement, the

Criminal Division completed its processing of Plaintiffs’ previously identified “priority tiers” of

records. Over the course of three responses in recent months (the prior two on December 6, 2018

and November 20, 2018), it is the Criminal Division’s position that it has now completed

processing in response to Plaintiffs’ FOIA request, by either making a final determination to

withhold certain records in full, or by referring records to other DOJ components—that is, to the

Office of Legal Policy (“OLP”) and the Office of Legislative Affairs (“OLA”)—for a final

response to Plaintiffs’ requests.

       12.      Plaintiffs are currently reviewing the Criminal Division’s responses, and awaiting

a final response from OLP and OLA regarding the referred Criminal Division records.

       13.      The parties respectfully request a further opportunity to discuss whether Plaintiffs

are satisfied with the Criminal Division’s response to their FOIA request, and the nature of further

proceedings (if any) with respect to Plaintiffs’ FOIA request to the Criminal Division.




                                                 3
         Case 1:18-cv-02143-RDM Document 30 Filed 03/22/19 Page 4 of 4



                                    Next Joint Status Report

       14.     The parties respectfully request that they be permitted to continue the meet-and-

confer process, and that they submit another joint status report no later than April 30, 2019.

       Dated: March 22, 2019                   Respectfully submitted,

                                               JOSEPH H. HUNT
                                               Assistant Attorney General

                                               ELIZABETH J. SHAPIRO
                                               Deputy Director, Federal Programs Branch

                                               /s/ Stephen M. Pezzi
                                               STEPHEN M. PEZZI (D.C. Bar No. 995500)
                                               Trial Attorney
                                               United States Department of Justice
                                               Civil Division, Federal Programs Branch
                                               1100 L Street NW
                                               Washington, DC 200005
                                               Phone: (202) 305-8576
                                               Fax: (202) 616-8470
                                               Email: Stephen.pezzi@usdoj.gov

                                               Attorneys for Defendants




                                               /s/ Elizabeth France
                                               Elizabeth France, D.C. Bar No. 999851
                                               Austin R. Evers, D.C. Bar No. 1006999
                                               Katherine M. Anthony, MA Bar No. 685150*
                                               AMERICAN OVERSIGHT
                                               1030 15th Street NW, B255
                                               Washington, DC 20005
                                               (202) 897-2465
                                               beth.france@americanoversight.org
                                               austin.evers@americanoversight.org
                                               katherine.anthony@americanoversight.org

                                               Counsel for Plaintiffs




                                                 4
